Title: General Orders, 18 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Sunday Augst 18th 1782
                     Parole Newark
                     Countersigns Princetown
                  Brunswick
                  The General has the pleasure to inform the army of the total recovery of the state of Georgia from the hands of the enemy.
                  On the 11th July the British evacuated Savannah leaving the town and works uninjured.
                  Of the Citizens who have returned to their Allegiance near two hundred immediately inlisted in the Continental Battalion of Georgia, and it was expected the corps would soon be compleated without any expence.
                  Brigadier general Wayne who commanded in that state appears to have merited great applause by his conduct there.
                  The regimental paymasters will apply to the Assistant Clothier general for a further supply of Hunting shirts.
                  The Inspection and muster of the 9th Massachusetts regiment will take place tomorrow morning at nine o’clock.
                  The second Connecticut regiment for fatigue tomorrow.
                  The Officer who mounts at the East ferry will see that the ferry boats are worked by the party under his command as usual.
                  Agreable to Major General Heaths order of yesterday the following brigades and corps will furnish as under.
                  2d Massachusetts brigade three smiths and three carpinters
                  3d Massachusetts do—three Carpinters
                  10th Regiment four Colliers
               